OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09911 Hussman Investment Trust (Exact name of registrant as specified in charter) 5136 Dorsey Hall Drive Ellicott City, Maryland (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end: June 30, 2012 Date of reporting period: June 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. HUSSMAN INVESTMENT TRUST HUSSMAN STRATEGIC GROWTH FUND HUSSMAN STRATEGIC TOTAL RETURN FUND HUSSMAN STRATEGIC INTERNATIONAL FUND HUSSMAN STRATEGIC DIVIDEND VALUE FUND ANNUAL REPORT June 30, 2012 Table of Contents Performance Information Hussman Strategic Growth Fund 1 Hussman Strategic Total Return Fund 2 Hussman Strategic International Fund 3 Hussman Strategic Dividend Value Fund 4 Letter to Shareholders 5 Portfolio Information 16 Schedules of Investments Hussman Strategic Growth Fund 19 Hussman Strategic Total Return Fund 26 Hussman Strategic International Fund 29 Hussman Strategic Dividend Value Fund 37 Statements of Assets and Liabilities 42 Statements of Operations 44 Statements of Changes in Net Assets Hussman Strategic Growth Fund 46 Hussman Strategic Total Return Fund 47 Hussman Strategic International Fund 48 Hussman Strategic Dividend Value Fund 49 Financial Highlights Hussman Strategic Growth Fund 50 Hussman Strategic Total Return Fund 51 Hussman Strategic International Fund 52 Hussman Strategic Dividend Value Fund 53 Notes to Financial Statements 54 Report of Independent Registered Public Accounting Firm 77 About Your Fund’s Expenses 78 Board of Trustees and Officers 81 Federal Tax Information 82 Other Information 83 Approval of Investment Advisory Agreements 84 HUSSMAN STRATEGIC GROWTH FUND Comparison of the Change in Value of a $10,000 Investment in Hussman Strategic Growth Fund versus the Standard & Poor’s 500 Index and the Russell 2000 Index(a) (Unaudited) Average Annual Total Returns For Periods Ended June 30, 2012 1 Year 3 Years 5 Years 10 Years Since Inception(c) Hussman Strategic Growth Fund(b)(d) (5.97%) (3.73%) (2.39%) 2.47% 5.55% S&P 500 Index 5.45% 16.40% 0.22% 5.33% 1.29% Russell 2000 Index (2.08%) 17.80% 0.54% 7.00% 5.14% (a) Hussman Strategic Growth Fund invests in stocks listed on the New York, American, and NASDAQ exchanges, and does not specifically restrict its holdings to a particular market capitalization. The S&P 500 and Russell 2000 are indices of large and small capitalization stocks, respectively. “HSGFX equity investments and cash equivalents only (unhedged)” reflects the performance of the Fund’s stock investments and modest day-to-day cash balances, after fees and expenses, but excluding the impact of hedging transactions. The Fund’s unhedged equity investments do not represent a separately available portfolio, and their performance is presented solely for purposes of comparison and performance attribution. (b) Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) The Fund commenced operations on July 24, 2000. (d) The Fund’s expense ratio was 1.05% for the fiscal year ended June 30, 2012. The expense ratio as disclosed in the November 1, 2011 prospectus was also 1.05%. 1 HUSSMAN STRATEGIC TOTAL RETURN FUND Comparison of the Change in Value of a $10,000 Investment in Hussman Strategic Total Return Fund versus the Barclays U.S. Aggregate Bond Index (Unaudited) Average Annual Total Returns For Periods Ended June 30, 2012 1 Year 3 Years 5 Years Since Inception(b) Hussman Strategic Total Return Fund(a)(c) 4.14% 5.02% 7.14% 6.82% Barclays U.S. Aggregate Bond Index(d) 7.47% 6.93% 6.79% 5.37% (a) Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) The Fund commenced operations on September 12, 2002. (c) The Fund's expense ratio was 0.63% for the fiscal year ended June 30, 2012. The expense ratio as disclosed in the November 1, 2011 prospectus was 0.72%. (d) The Barclays U.S. Aggregate Bond Index covers the U.S. investment grade fixed rate bond market, with index components for U.S. government, agency and corporate securities. The Fund does not invest solely in securities included in the Barclays U.S. Aggregate Bond Index and may invest in other types of bonds, common stocks and etc. 2 HUSSMAN STRATEGIC INTERNATIONAL FUND Comparison of the Change in Value of a $10,000 Investment in Hussman Strategic International Fund versus the MSCI EAFE Index (Unaudited) Average Annual Total Returns For Periods Ended June 30, 2012 1 Year Since Inception(b) Hussman Strategic International Fund(a)(c) (6.14%) 0.05% MSCI EAFE Index(d) (13.83%) (1.02%) (a) Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) The Fund commenced operations on December 31, 2009. (c) The Fund’s expense ratio was 1.93% for the fiscal year ended June 30, 2012. The expense ratio as disclosed in the November 1, 2011 prospectus was 2.08%. (d) The MSCI EAFE (Europe, Australasia, and Far East) Index is a free float weighted capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. As of June 30, 2012, the MSCI EAFE Index consisted of the following 22 developed market country indices: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom. The Fund may not invest in all of the countries represented in the MSCI EAFE Index and may invest in securities that are not included in the MSCI EAFE Index. 3 HUSSMAN STRATEGIC DIVIDEND VALUE FUND Comparison of the Change in Value of a $10,000 Investment in Hussman Strategic Dividend Value Fund versus the Standard & Poor’s 500 Index(a) (Unaudited) Total Return For Period Ended June 30, 2012 Since Inception(c) Hussman Strategic Dividend Value Fund(b)(d) (0.41%) S&P 500 Index 2.26% (a) Hussman Strategic Dividend Value Fund invests primarily in securities of U.S. issuers but may invest in stocks of foreign companies. There are no restrictions as to the market capitalization of companies. The S&P 500 Index is believed to be the appropriate broad-based securities market index against which to compare the Fund’s long-term performance. However, the Fund invests in securities that are not included in the S&P 500 Index, and may vary its exposure to market fluctuations depending on market conditions. (b) The Fund’s return does not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) The Fund commenced operations on February 6, 2012. (d) The Adviser has contractually agreed to defer its fee and/or to absorb or reimburse a portion of the Fund’s expenses until at least February 1, 2015 to the extent necessary to limit the Fund’s ordinary operating expenses to an amount not exceeding 1.25% annually of the Fund’s average daily net assets. The gross expense ratio as disclosed in the February 1, 2012 prospectus was 2.25% (excluding acquired fund fees and expenses). 4 The Hussman Funds Letter to Shareholders August 17, 2012 Dear Shareholder, For the fiscal year ended June 30, 2012, Strategic Growth Fund lost -5.97%, Strategic Total Return Fundachieved a total return of 4.14%, and Strategic InternationalFund lost -6.14%. For the period from February 6, 2012 through June 30, 2012, Strategic Dividend Value had a total return of -0.41% From the inception of Strategic Growth Fund on July 24, 2000 through June 30, 2012, the Fund achieved an average annual total return of 5.55%, compared with an average annual total return of 1.29% for the S&P 500 Index. An initial $10,000 investment in the Fund on July 24, 2000 would have grown to $19,043, compared with $11,659 for the same investment in the S&P 500 Index. The deepest loss experienced by the Fund since inception was -22.31%, compared with a maximum loss of -55.25% for the S&P 500 Index. To put this difference in perspective, the S&P 500 Index had to advance by fully 73.61% from its 2009 low simply to reduce its loss from -55.25% to -22.31%. The mathematics of compounding are brutal for large losses, but are reasonably forgiving for more contained losses. From the inception of Strategic Total Return Fund on September 12, 2002 through June 30, 2012, the Fund achieved an average annual total return of 6.82%, compared with an average annual total return of 5.37% for the Barclays U.S. Aggregate Bond Index. An initial $10,000 investment in the Fund on September 12, 2002 would have grown to $19,082, compared with $16,698 for the same investment in the Barclays U.S. Aggregate Bond Index. The deepest loss experienced by the Fund since inception was -11.52%, compared with a maximum loss of -5.08% for the Barclays U.S. Aggregate Bond Index. From the inception of Strategic International Fund on December 31, 2009 through June 30, 2012, the Fund achieved an average annual total return of 0.05%, compared with an average annual total return of -1.02% for the MSCI EAFE Index. An initial $10,000 investment in the Fund on December 31, 2009 would have grown to $10,012, compared with $9,747 for the same investment in the MSCI EAFE Index. These returns were achieved with about one quarter of the volatility of the returns for the EAFE Index. During this period, the EAFE Index has declined by at least 19.61% on four separate occasions. In May 2010, the EAFE Index fell 19.61%. In October 2011, the EAFE Index fell 26.48%, recovered about half of that loss, then fell again by 25.59% from its prior peak. In June 2012, the EAFE Index fell 24.80%. Since the inception of Strategic International Fund, its maximum decline has been -9.59%. 5 The Hussman Funds Letter to Shareholders (continued) From the inception of Strategic Dividend Value Fund on February 6, 2012 through June 30, 2012, the Fund achieved a cumulative total return of -0.41%, compared with a total return of 2.26% for the S&P 500 Index. An initial $10,000 investment in the Fund on February 6, 2012 would be valued at $9,959 on June 30, 2012, compared with $10,226 for the same investment in the S&P 500 Index. The deepest loss experienced by the Fund since inception was -2.82%, compared with a maximum loss of -9.58% for the S&P 500 Index. Each of the Hussman Funds with at least a year of operating history has outperformed its respective benchmark since Fund inception, and our risks have remained well-contained. Still, the most recent market cycle has been unusually challenging. In recent years, the stock market has experienced a convulsive pattern of panic declines and liquidity-fueled relief rallies. In my view, the failure of the U.S. and other countries to meaningfully restructure bad debt following the 2008-2009 credit crisis left the global economy in a fragile recovery where job creation, aggregate demand, and income growth have been persistently sluggish. In the face of repeated economic softening, central banks have responded with massive monetary interventions. These interventions have encouraged short-lived bursts in demand and employment, but only by flooding the global economy with near-zero interest money, prompting investors to reach for risky assets as an alternative, with little regard for valuations. The combination of elevated valuations, overextended price trends, increasing recession risk, and other factors has contributed to our defensive stance in both U.S. and international equities, where our estimates of prospective return/risk have become unusually negative in recent months. In the bond market, the combination of aggressive monetary easing and accelerating difficulties in Europe have supported significant demand for U.S. Treasuries and corporate bonds, producing low yields that offer little in the way of long-term return prospects. Given the already depressed menu of prospective returns, the temptation to reach for yield by taking greater maturity risk or credit risk would amount to speculation. For that reason, Strategic Total Return Fund has maintained a conservative exposure to these risks. While this has resulted in somewhat lower total returns in the Fund over the most recent fiscal year, compared with the Barclays U.S. Aggregate Index, we believe that stronger long-term returns can be achieved by selectively accepting interest-rate and credit risk when it is more appropriately priced. 6 The Hussman Funds Letter to Shareholders (continued) Notes on an extraordinary market cycle As disciplined investors, we try to validate every aspect of our investment strategy in historical data. The last several years have been trying in that respect. As a result of conditions related to the global credit crisis of 2008-2009, we have implemented two changes to our hedging approach. One of these resulted from a proactive effort to make our approach more robust to extreme outcomes, even though our existing approach was performing quite well in real time. A second, smaller change was remedial, to reduce the cost of hedging with index put options in an environment where major central bank interventions have become commonplace. Undoubtedly, our largest challenge emerged during the credit crisis in 2008-2009. While we had anticipated much of that crisis, and avoided much of the market’s losses as a result, it became clear by late-2008 that the events that were unfolding were outside of anything seen in the post-war period on which our existing methods were based. At that time, the existing hedging model used by Strategic Growth Fund was performing quite well in real-time. In fact, one dollar invested in Strategic Growth Fund at inception had, by March 2009, grown to four times the value of a dollar invested in the S&P 500 Index. The Fund was ahead of the S&P 500 Index, with dramatically lower risk, on every standard and non-standard performance horizon. Still, I was becoming concerned about whether the market’s return/risk prospects should be estimated from the standpoint of post-war data or Depression-era data. Taking our existing hedging methods to Depression-era data, I found that they performed acceptably from the standpoint of overall returns, with much smaller losses than a passive buy-and-hold approach, but they still allowed several very deep interim losses even when trend-following methods were emphasized. The stock market lost about 85% of its value in the Depression (requiring a seven-fold gain to break-even). By 1931, even after the stock market had declined to very attractive valuations from a post-war perspective, it still lost another two-thirds of its value in less than a year. I viewed the potential losses to be intolerable, and worked to solve that “two data sets” problem. I insisted that our hedging approach should perform well even in the most extreme conditions. The simple phrase for this is “stress testing,” but that phrase makes the effort seem very clean and clinical, and understates the uncertainty of that period. After testing many alternative approaches, our requirements were satisfied when we developed much more robust “ensemble methods” to estimate market return and risk prospects. Unfortunately, this was achieved only after missing a substantial rebound in the stock market. 7 The Hussman Funds Letter to Shareholders (continued) More recently, we introduced a smaller change in our hedging approach, by restricting the set of periods in which Strategic Growth Fund establishes “staggered strike” hedge positions (which raise the strike price of our index put options to protect more strongly against market weakness). In an environment where central banks have attempted to provide the equivalent of free “put options” to investors, paying additional premiums for real ones resulted in a loss in the value more frequently than would have occurred in the past. In Strategic Growth Fund, this time-decay resulted in a modest but persistent tendency of the Fund to decline during extended liquidity-driven market advances. The additional restrictions reserve our most defensive stance for conditions that have historically been associated with awful market outcomes, without compromising the returns that those positions have typically contributed over the complete market cycle. As I have noted in the Hussman Funds weekly commentaries, conditions since March 2, 2012 have been extreme enough to survive these restrictions, and we have established a defensive stance in recent months that I do not expect us to require frequently or maintain indefinitely. The Hussman Funds seek to achieve strong returns over the complete market cycle (bull market and bear market combined), with smaller periodic losses than experienced by a passive “buy-and-hold” investment approach. Given this goal, it is important to evaluate the performance of Strategic Growth Fund from a full cycle perspective: Period Cycle HSGFX Return Cumulative, Annual SPX Return Cumulative, Annual HSGFX Deepest Loss SPX Deepest Loss 07/24/2000 - 10/09/2007 Bull Peak to Bull Peak 119.79%, 11.54% 20.70%, 2.64% -6.98% -47.41% 10/09/2002 - 03/09/2009 Bear Trough to Bear Trough 37.95%, 5.14% -1.25%, -0.20% -21.45% -55.25% 10/09/2007 - 08/17/2012 Bull Peak to Bull Peak -17.05%, -3.78% 0.90%, 0.18% -22.31% -55.25% Cycle dates other than Fund inception date (07/24/2000) correspond to peaks and troughs of Standard & Poors 500 Index (SPX), using total returns. As a result of the significant challenges we’ve faced during the most recent market cycle, the cumulative shortfall of Strategic Growth Fund versus the S&P 500 Index during this cycle has been nearly 18% (-3.95% annually). Meanwhile, the Fund has experienced a fraction of the loss endured by the S&P 500 during major declines. Undoubtedly, performance windows that include 2009 through early-2010 will carry the ghost of our “miss” during that period for some time. We don’t suggest that investors 8 The Hussman Funds Letter to Shareholders (continued) should overlook that period, but it is important to recognize that our defensiveness reflected the necessity of stress-testing our methods against Depression-era data, and does not reflect the stance that investors should expect the Fund to adopt in future cycles, even under identical conditions and evidence. Due to the Fund’s ability to hedge potential market declines, performance comparisons to the S&P 500 are often very favorable toward the Fund when the performance window comprises a peak-to-trough decline for the S&P 500. Conversely, performance comparisons are often unfavorable toward the Fund when the performance window comprises a trough-to-peak advance for the S&P 500. For example, measured over the peak-to-trough period from July 24, 2000 through March 9, 2009, Strategic Growth Fund achieved a cumulative total return of 105.57% (8.71% annually) compared with a cumulative loss for the S&P 500 Index of -45.99% (-6.89% annually). In contrast, measured over the trough-to-peak period from October 9, 2002 through August 17, 2012, Strategic Growth Fund achieved a cumulative total return of 22.34% (2.07%) compared with a cumulative gain for the S&P 500 Index of 122.65% (8.46%). In both cases, return comparisons can be distorted by the choice of performance window. Measuring across market cycles, either peak-to-peak or trough-to-trough, helps to minimize these effects. Even over shorter horizons, performance comparisons are likely to be less distorted by evaluating performance between two intermediate-term market peaks or two intermediate-term market troughs, rather than choosing a period that comprises a trough-to-peak market advance or a peak-to-trough market decline. Portfolio composition As of June 30, 2012, Strategic Growth Fund had net assets of $4,936,808,483, and held 116 stocks in a wide variety of industries. The largest sector holdings as a percentage of net assets were health care (33.1%), consumer discretionary (24.1%), consumer staples (17.5%), and information technology (17.3%). The smallest sector weights were in energy (3.4%), telecommunications (1.4%), financials (1.0%), and materials (0.8%). Strategic Growth Fund’s holdings of individual stocks as of June 30, 2012 were valued at $4,866,437,440. Against these stock positions, the Fund held 26,500 option combinations (long put option/short call option) on the S&P 500 Index, 8,000 option combinations on the Russell 2000 Index and 2,000 option combinations on the Nasdaq 100 Index. Each option combination behaves as a short sale on the underlying index, with a notional value of $100 times the index value. On June 30, 2012, the S&P 500 Index closed at 1,362.16, while the Russell 2000 Index and the 9 The Hussman Funds Letter to Shareholders (continued) Nasdaq 100 Index closed at 798.49 and 2,615.72, respectively. The Fund’s total hedge therefore represented a short position of $4,771,660,000, an amount equal to 98.05% of the dollar value of the Fund’s long investment positions in individual stocks. Strategic Growth Fund’s hedging positions are intended to provide a hedge against the effect of general market fluctuations on the Fund’s portfolio during periods where we view the expected return/risk profile of the stock market to be unfavorable. However, the Fund’s hedging strategy does not eliminate market risk or provide complete protection against adverse movements in the prices of individual securities or sectors in which the Fund invests. The Fund may experience a loss even when it is “fully hedged” if the returns of the stocks held by the Fund fall short of the returns of the securities and financial instruments used to hedge or if the exercise prices of the Fund’s call and put option hedges differ, so that the combined loss on these options during a market advance exceeds the gain on the underlying stock index. Though the performance of Strategic Growth Fund’s diversified portfolio cannot be attributed to any narrow group of stocks, the following holdings achieved gains in excess of $20 million during the fiscal year ended June 30, 2012: Biogen Idec, Panera Bread, AutoZone, Amgen, and eBay. Holdings with losses in excess of $20 million during this same period were BMC Software, Research in Motion, Dell, Best Buy, Endo Health Solutions, Illumina, SunPower, and First Solar. Strategic Growth Fund continues to be very manageable, with substantial flexibility to respond to changing market conditions, low market impact of trading, and commission costs well below estimated industry averages. The Fund’s positions in individual stocks generally represent less than a single day’s average trading volume in those securities. Even during the volatile and often low-volume trading of the past year, the Fund’s average market impact of trading (the difference between the last sale at the time of order placement and the actual price at which the Fund’s stock transactions are executed) has been a fraction of 1%, and the Fund’s average commission on its stock transactions was 1.3 cents per share, compared with industry averages estimated to be several times that amount. Finally, the Fund’s expense ratio during its fiscal year ended June 30, 2012 was 1.05%. According to recent statistics, the average expense ratio among the limited group of mutual funds pursuing similar strategies and classified as “long-short” by Morningstar is 1.68%. 10 The Hussman Funds Letter to Shareholders (continued) As of June 30, 2012, Strategic Total Return Fund had net assets of $2,621,064,847. Treasury notes, Treasury bonds, Treasury Inflation-Protected Securities (TIPS) and money market funds represented 83.4% of the Fund’s net assets. Shares of exchange-traded funds, precious metals shares, energy shares and utility shares accounted for 1.5%, 13.5%, 0.7%and 0.9% of net assets, respectively. In Strategic Total Return Fund, during the fiscal year ended June 30, 2012, portfolio gains in excess of $10 million were achieved in U.S. Treasury Note (1.75%, due 5/31/2016), U.S. Treasury Note (2.125%, due 8/15/2021), Randgold Resources ADR, and Newmont Mining. Holdings with losses in excess of $5 million during this same period were Barrick Gold and Agnico-Eagle Mines. As of June 30, 2012, Strategic International Fund had net assets of $87,719,728 and held 106 stocks in a wide variety of industries. The largest sector holdings as a percent of net assets were in consumer discretionary (10.6%), health care (10.4%), consumer staples (9.4%), telecommunications (9.1%), information technology (8.5%), and industrials (5.6%). The smallest sector weights were in utilities (3.0%), energy (1.8%) and materials (1.6%). Shares of exchange-traded funds (ETFs) and money market funds accounted for 6.3% and 28.8% of net assets, respectively. The total value of equities and exchange-traded funds held by the Fund was $58,094,909. In order to hedge the impact of general market fluctuations, as of June 30, 2012 Strategic International Fund held 150 option combinations (long put option/short call option) on the S&P 500 Index, and was short 750 futures on the Euro STOXX 50 Index and 150 futures on the FTSE 100 Index. The combined notional value of these hedges was $55,015,858, an amount equal to 94.7% of the value of equity and ETF shares held by the Fund. When the Fund is in a hedged investment position, the primary driver of Fund returns is expected to be the difference in performance between the stocks owned by the Fund and the indices that are used to hedge. While Strategic International Fund is widely diversified and its performance is affected by numerous investment positions, the hedging strategy of the Fund was primarily responsible for the reduced sensitivity of the Fund to market fluctuations from the Fund’s inception through June 30, 2012. Individual equity holdings having portfolio gains in excess of $175,000 during the fiscal year ended June 30, 2012 included Bunzl, Alimentation Couche-Tard, Next plc, and Novo Nordisk A/S. Holdings with portfolio losses in excess of $300,000 during this same period included Yamada Denki, Mobistar, Abengoa, Enel S.P.A, Telecom Argentina, and Norbert Dentressangle. 11 The Hussman Funds Letter to Shareholders (continued) As of June 30, 2012, Strategic Dividend Value Fund had net assets of $4,998,194, and held 67 stocks in a wide variety of industries. The largest sector holdings as a percentage of net assets were consumer staples (15.4%), health care (13.5%), consumer discretionary (10.7%), and information technology (9.1%). The smallest sector weights were in energy (5.9%), industrials (2.4%), materials (2.0%), and financials (1.1%). Strategic Dividend Value Fund’s holdings of individual stocks as of June 30, 2012 were valued at $3,002,575. Against these stock positions, the Fund also held 10 option combinations (long put option/short call option) on the S&P 500. The combined notional value of these hedges was $1,362,160, an amount equal to 45.4% of the value of equity investments held by the Fund. Supplementary information including quarterly returns and equity-only performance is available on the Hussman Funds website: www.hussmanfunds.com. Present conditions In recent months, our measures of leading economic pressures have indicated the likelihood of an oncoming U.S. recession. Our view is based on the analysis of leading/coincident/lagging indicators, as well as more statistical methods that extract “unobserved components” from a broad range of economic indicators. The weakness developing in the most leading components of U.S. data closely reflects accelerating weakness in European data. European output continues in its steepest contraction since 2009. In my view, the repeated monetary interventions of recent years have been an attempt to contain the unfinished effect of the 2008-2009 economic downturn. I believe that the global economy is moving into another recession because policy-makers have not effectively addressed the debt problems that produced the first one, leaving the economy unusually vulnerable to aftershocks. To understand where we are, it is helpful to understand how we got here. In the U.S., lawmakers repealed the Glass-Steagall Act in 1999, removing the firewall between traditional banking and more speculative activities, and allowing those activities to have the effective protection of the U.S. government. This combination, in my view, helped to encourage speculation that resulted in a U.S. housing bubble and subsequent mortgage crisis. In Europe, a currency union was created without adequate control on the government deficits of individual countries, allowing peripheral European countries to run large budget deficits and finance them at the same interest rates as their stronger neighbors. The global recession and collapse 12 The Hussman Funds Letter to Shareholders (continued) of employment in 2008-2009 increased the strains on government revenues, while governments attempted to avoid the restructuring of bad debt by rescuing private lenders at public expense. As a result, government debt has increased dramatically both in the U.S. and in Europe. The failure of policy makers to restructure bad debt resulted in the worst of both worlds - an economy where banks were relieved of the need for transparency (thanks to accounting changes by the Financial Accounting Standards Board in 2009), while homeowners strapped with large mortgage obligations saw very little in terms of debt restructuring. In Europe, the inability of individual countries to control their own monetary policies created significant political strains as weaker European countries sought bailout funds from their stronger neighbors, and difficult government spending reductions were imposed. Economies can retreat from excessive debt burdens in three ways. One is “austerity,” where spending is restricted in the attempt to reduce deficits and keep debt burdens from growing as fast as the economy grows. The difficulty with austerity is that it is often self-defeating because economic growth slows and tax revenues often decline enough to offset the reduced spending. A second approach is “monetization,” where the central bank creates currency and bank reserves in order to purchase and effectively retire government debt. This approach may be expedient in the short-term, but can lead to severe inflationary effects in the longer-term. A final approach is “debt restructuring,” where bad debts are written down or swapped for a direct ownership claim on some other asset (known as “debt-equity swaps”). This approach can detach the economy from the burden of prior debts, but it is most contentious politically because it requires lenders to take losses or accept changes in the structure of their claims. In the next several years, it seems inescapable that the U.S. and Europe will require a combination of all three approaches. In my view, the likelihood of addressing global debt problems without significant economic and political turbulence is quite low. The primary question is whether losses and debt restructuring will be imposed on lenders who voluntarily accepted the risks, or whether the losses will instead be inflicted on the public through austerity and inflation. My impression is that the answer will be a combination of all of these, and that the ability to navigate a broad range of potential outcomes will be required. Meanwhile, I remain skeptical that central bank interventions targeted at making investors feel “wealthier” will have much real economic effect, or will durably reduce the need for difficult economic adjustments. 13 The Hussman Funds Letter to Shareholders (continued) With regard to stock market valuations, we presently estimate that the S&P 500 is likely to achieve a total return (nominal) of only 4.5% annually during the coming ten years. While prospective returns have been lower at certain points in the past 15 years, these low prospective returns were invariably followed by steep market declines that ultimately provided better opportunities to accept market risk in the pursuit of long-term returns. Valuations appear less elevated on measures that emphasize near-term earnings estimates, but these estimates reflect corporate profit margins that are nearly 70% above their long-term norm (a fact that appears closely related to depressed savings rates and unsustainably large government budget deficits). Equally important, as detailed in the weekly comments on the Hussman Funds website, numerous syndromes of market conditions have emerged in recent months that have historically been associated with unusually negative market outcomes, on average. Indeed, since March 2012, our estimates of prospective return/risk in the stock market have remained among the most negative 1% of all historical observations. It is possible that market outcomes will be benign or even favorable in the present instance, but I have no basis for that expectation. Presently, 10-year Treasury bonds yield just 1.7%, while 30-year bonds yield 2.8%, and the Dow Jones Corporate Bond Index yields just 3.1%. At these levels, very small changes in yield can easily wipe out one or more years of prospective interest earnings. While further declines in yield are possible, bond market investors will have to rely on very precise timing in order to retain the resulting gains. For that reason, I view exposure to long-term bonds as largely speculative, and the average duration of the bond portfolio in Strategic Total Return has been limited to slightly less than two years. In short, the menu of prospective returns appears quite unattractive for long-term investors. This is not just an unfortunate accident, but is an environment that has been actively engineered by monetary policies that have flooded the global financial system with zero-interest currency and reserves. It is understandably difficult to remain conservative in an environment where yields are low, but where recent market returns have been positive and defensiveness has not been rewarding. On this point, it may be helpful to remember that bear market declines typically erase more than half of the preceding bull market advance. Indeed, the 2008-2009 stock market decline wiped out not only all of the total return achieved by the S&P 500 Index during the preceding bull market advance, but also erased the entire total return that the S&P 500 Index had achieved, in excess of Treasury bills, from June 1995 onward. 14 The Hussman Funds Letter to Shareholders (continued) Despite the challenges of the most recent market cycle, I continue to believe that the correct response to the 2008-2009 shock was to fortify our methods against significant future strains, instead of taking false comfort in the belief that central banks will permanently hold those strains at bay. That is exactly what we have done. The recent period of underperformance has been frustrating, but these challenges have also motivated the development of robust adjustments to our hedging approach that I believe are well-suited to resume our performance advantage in future market cycles. I remain grateful for your trust. John P. Hussman, Ph.D. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Weekly updates regarding market conditions and investment strategy, as well as special reports, analysis, and performance data current to the most recent month end, are available at the Hussman Funds website www.hussmanfunds.com. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectuses contain this and other important information. To obtain a copy of the Hussman Funds’ prospectuses please visit our website at www.hussmanfunds.com or call 1-800-487-7626 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Hussman Funds are distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the adviser’s current opinions and views of the financial markets. Although the adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The securities held by the Funds that are discussed in the Letter to Shareholders were held during the period covered by this Report. They do not comprise the entire investment portfolios of the Funds, may be sold at any time and may no longer be held by the Funds. The opinions of the Funds’ adviser with respect to those securities may change at any time. 15 Hussman Strategic Growth Fund Portfolio Information June 30, 2012 (Unaudited) Sector Allocation (% of Total Investments and Money Market Funds) Hussman Strategic Total Return Fund Portfolio Information June 30, 2012 (Unaudited) Asset Allocation (% of Net Assets) 16 Hussman Strategic International Fund Portfolio Information June 30, 2012 (Unaudited) Asset Allocation (% of Net Assets) Country Allocation (% of Equity Holdings) 17 Hussman Strategic Dividend Value Fund Portfolio Information June 30, 2012 (Unaudited) Sector Allocation (% of Total Investments and Money Market Funds) 18 Hussman Strategic Growth Fund Schedule of Investments June 30, 2012 COMMON STOCKS — 98.6% Shares Value Consumer Discretionary — 24.1% Diversified Consumer Services — 1.4% Coinstar, Inc. (a) $ DeVry, Inc. H&R Block, Inc. ITT Educational Services, Inc. (a) Hotels, Restaurants & Leisure — 7.9% Cheesecake Factory, Inc. (The) (a) Darden Restaurants, Inc. Jack in the Box, Inc. (a) McDonald's Corp. Panera Bread Co. - Class A (a) PF Chang's China Bistro, Inc. Starbucks Corp. Leisure Equipment & Products — 0.7% Mattel, Inc. Media — 3.1% Comcast Corp. - Class A DIRECTV - Class A (a) DISH Network Corp. - Class A McClatchy Co. (The) - Class A (a) McGraw-Hill Cos., Inc. (The) Multiline Retail — 3.6% Family Dollar Stores, Inc. Kohl's Corp. Target Corp. Specialty Retail — 6.9% Aéropostale, Inc. (a) American Eagle Outfitters, Inc. AutoZone, Inc. (a) Bed Bath & Beyond, Inc. (a) Best Buy Co., Inc. Buckle, Inc. (The) GameStop Corp. - Class A Gap, Inc. (The) 19 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2012 COMMON STOCKS — 98.6% (Continued) Shares Value Consumer Discretionary — 24.1% (Continued) Specialty Retail — 6.9% (Continued) RadioShack Corp. $ Staples, Inc. TJX Cos., Inc. (The) Textiles, Apparel & Luxury Goods — 0.5% Under Armour, Inc. - Class A (a) Consumer Staples — 17.5% Beverages — 4.3% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing — 4.4% Kroger Co. (The) Sysco Corp. Walgreen Co. Wal-Mart Stores, Inc. Food Products — 2.3% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Household Products — 6.5% Clorox Co. (The) Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) Personal Products — 0.0% (b) Nu Skin Enterprises, Inc. - Class A Energy — 3.4% Oil, Gas & Consumable Fuels — 3.4% Chevron Corp. Exxon Mobil Corp. Murphy Oil Corp. 20 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2012 COMMON STOCKS — 98.6% (Continued) Shares Value Financials — 1.0% Consumer Finance — 0.3% American Express Co. $ World Acceptance Corp. (a) Insurance — 0.7% ACE Ltd. Chubb Corp. (The) Health Care — 33.1% Biotechnology — 6.1% Amgen, Inc. Biogen Idec, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Gilead Sciences, Inc. (a) PDL BioPharma, Inc. Health Care Equipment & Supplies — 6.6% Align Technology, Inc. (a) Baxter International, Inc. Becton, Dickinson and Co. Cyberonics, Inc. (a) Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc. (a) Health Care Providers & Services — 6.9% Aetna, Inc. CIGNA Corp. Humana, Inc. Laboratory Corp. of America Holdings (a) UnitedHealth Group, Inc. WellPoint, Inc. Life Sciences Tools & Services — 2.9% Harvard Bioscience, Inc. (a) Illumina, Inc. (a) Life Technologies Corp. (a) Waters Corp. (a) 21 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2012 COMMON STOCKS — 98.6% (Continued) Shares Value Health Care — 33.1% (Continued) Pharmaceuticals — 10.6% Abbott Laboratories $ AstraZeneca plc - ADR Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc. (a) Forest Laboratories, Inc. (a) Johnson & Johnson Novartis AG - ADR Pfizer, Inc. Shire plc - ADR Information Technology — 17.3% Communications Equipment — 2.7% ADTRAN, Inc. Cisco Systems, Inc. InterDigital, Inc. Research In Motion Ltd. (a) Computers & Peripherals — 3.5% Dell, Inc. (a) NetApp, Inc. (a) QLogic Corp. (a) Synaptics, Inc. (a) Electronic Equipment & Instruments — 0.0% (b) FUJIFILM Holdings Corp. - ADR Internet Software & Services — 2.0% eBay, Inc. (a) j2 Global, Inc. IT Services — 0.4% CACI International, Inc. - Class A (a) Syntel, Inc. Semiconductors & Semiconductor Equipment — 6.1% Altera Corp. Broadcom Corp. - Class A (a) First Solar, Inc. (a) 22 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2012 COMMON STOCKS — 98.6% (Continued) Shares Value Information Technology — 17.3% (Continued) Semiconductors & Semiconductor Equipment — 6.1% (Continued) Intel Corp. $ Microchip Technology, Inc. SunPower Corp. (a) Xilinx, Inc. Software — 2.6% Check Point Software Technologies Ltd. (a) Microsoft Corp. Oracle Corp. Materials — 0.8% Chemicals — 0.5% BASF SE - ADR CF Industries Holdings, Inc. Paper & Forest Products — 0.3% International Paper Co. Telecommunication Services — 1.4% Diversified Telecommunication Services — 0.8% AT&T, Inc. Verizon Communications, Inc. Wireless Telecommunication Services — 0.6% China Mobile Ltd. - ADR Total Common Stocks(Cost $4,428,085,535) $ PUT OPTION CONTRACTS — 1.9% Contracts Value Nasdaq 100 Index Option, 09/22/2012 at $1,800 $ Russell 2000 Index Option, 09/22/2012 at $620 S&P 500 Index Option, 09/22/2012 at $1,330 Total Put Option Contracts (Cost $114,708,944) $ Total Investments at Value — 100.5% (Cost $4,542,794,479) $ 23 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2012 MONEY MARKET FUNDS — 29.8% Shares Value Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (c) $ First American Treasury Obligations Fund - Class Y, 0.00% (c) Total Money Market Funds (Cost $1,471,620,274) $ Total Investments and Money Market Funds at Value — 130.3% (Cost $6,014,414,753) $ Written Call Options — (27.1%) ) Liabilities in Excess of Other Assets — (3.2%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) Percentage rounds to less than 0.1% (c) Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2012. See accompanying notes to financial statements. 24 Hussman Strategic Growth Fund Schedule of Open Written Option Contracts June 30, 2012 WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received Nasdaq 100 Index Option, 09/22/2012 at $1,800 $ $ Russell 2000 Index Option, 09/22/2012 at $620 S&P 500 Index Option, 07/21/2012 at $950 S&P 500 Index Option, 07/21/2012 at $980 Total Written Option Contracts $ $ See accompanying notes to financial statements. 25 Hussman Strategic Total Return Fund Schedule of Investments June 30, 2012 COMMON STOCKS — 15.1% Shares Value Energy — 0.7% Oil, Gas & Consumable Fuels — 0.7% NuStar Energy L.P. $ ONEOK Partners L.P. Williams Partners L.P. Materials — 13.5% Metals & Mining — 13.5% Agnico-Eagle Mines Ltd. AngloGold Ashanti Ltd. - ADR Barrick Gold Corp. Compañía de Minas Buenaventura S.A. - ADR Goldcorp, Inc. Gold Fields Ltd. Harmony Gold Mining Co. Ltd. - ADR Newmont Mining Corp. Randgold Resources Ltd. - ADR Stillwater Mining Co. (a) Utilities — 0.9% Electric Utilities — 0.4% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. UNS Energy Corp. Multi-Utilities — 0.5% Ameren Corp. Dominion Resources, Inc. DTE Energy Co. Public Service Enterprise Group, Inc. SCANA Corp. Total Common Stocks (Cost $399,319,044) $ 26 Hussman Strategic Total Return Fund Schedule of Investments (continued) June 30, 2012 U.S. TREASURY OBLIGATIONS — 53.7% Par Value Value U.S. Treasury Bills (b) — 19.1% 0.125%, due 11/29/2012 $ $ U.S. Treasury Inflation-Protected Notes — 1.8% 2.00%, due 07/15/2014 2.50%, due 01/15/2029 U.S. Treasury Notes — 32.8% 0.75%, due 06/15/2014 2.25%, due 03/31/2016 2.00%, due 04/30/2016 1.75%, due 05/31/2016 3.00%, due 08/31/2016 Total U.S. Treasury Obligations (Cost $1,369,319,683) $ EXCHANGE-TRADED FUNDS — 1.5% Shares Value CurrencyShares British Pound Sterling Trust (a) (c) $ CurrencyShares Swiss Franc Trust (a) (c) SPDR DB International Government Inflation-Protected Bond ETF Total Exchange-Traded Funds (Cost $35,949,165) $ Total Investments at Value — 70.3% (Cost $1,804,587,892) $ 27 Hussman Strategic Total Return Fund Schedule of Investments (continued) June 30, 2012 MONEY MARKET FUNDS — 29.7% Shares Value Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (d) $ First American Treasury Obligations Fund - Class Y, 0.00% (d) Total Money Market Funds (Cost $778,502,603) $ Total Investments and Money Market Funds at Value — 100.0%(Cost $2,583,090,495) $ Other Assets in Excess of Liabilities — 0.0% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) Rate shown is the annualized yield at time of purchase, not a coupon rate. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2012. See accompanying notes to financial statements. 28 Hussman Strategic International Fund Schedule of Investments June 30, 2012 COMMON STOCKS — 60.0% Shares Value Argentina — 0.4% Telecom Argentina S.A. - ADR $ Australia — 1.4% Cochlear Ltd. (a) Telstra Corp. Ltd. - ADR Belgium — 0.3% Mobistar S.A. Brazil — 0.6% Telefônica Brasil S.A. - ADR Canada — 0.9% Alimentation Couche-Tard, Inc. - Class B Tim Hortons, Inc. - ADR Chile — 0.2% Embotelladora Andina S.A. - Class B - ADR Enersis S.A. - ADR China — 1.5% Mindray Medical International Ltd. - ADR NetEase.com, Inc. - ADR (b) Yue Yuen Industrial (Holdings) Ltd. - ADR Denmark — 2.4% H. Lundbeck A/S (a) Novo Nordisk A/S - ADR William Demant Holding A/S (a) (b) Finland — 1.2% Elisa Oyj (a) Tieto Oyj (a) France — 7.2% Alten (a) Casino Guichard-Perrachon S.A. (a) Cegid Group (a) Christian Dior S.A. (a) 29 Hussman Strategic International Fund Schedule of Investments (continued) June 30, 2012 COMMON STOCKS — 60.0% (Continued) Shares Value France — 7.2% (Continued) Danone S.A. (a) $ Fromageries Bel S.A. 90 Iliad S.A. (a) Infotel S.A. (a) L'Oréal S.A. (a) Metropole Television S.A. (a) Norbert Dentressangle S.A. (a) Sanofi-Aventis - ADR Total S.A. - ADR Germany — 3.2% Axel Springer AG (a) CENTROTEC Sustainable AG (a) Deutsche Telekom AG (a) SAP AG - ADR United Internet AG (a) India — 0.5% Wipro Ltd. - ADR Italy — 1.7% Enel S.P.A. (a) Eni S.P.A. - ADR Luxottica Group S.P.A. (a) Recordati S.P.A. (a) Japan — 10.4% ABC-MART, Inc. (a) AEON Co. Ltd. (a) Central Japan Railway Co. (a) 35 DeNA Co. Ltd. (a) Don Quijote Co. Ltd. (a) KDDI Corp. (a) 95 Komeri Co. Ltd. (a) K's Holdings Corp. (a) Mochida Pharmaceutical Co. Ltd. (a) NAFCO Co. Ltd. (a) Nippon Telegraph and Telephone Corp. - ADR Nitori Holdings Co. Ltd. (a) Nomura Research Institute Ltd. (a) 30 Hussman Strategic International Fund Schedule of Investments (continued) June 30, 2012 COMMON STOCKS — 60.0% (Continued) Shares Value Japan — 10.4% (Continued) Ryohin Keikaku Co. Ltd. (a) $ Sundrug Co. Ltd. (a) Takeda Pharmaceutical Co. Ltd. (a) Trend Micro, Inc. (a) United Arrows Ltd. (a) Yamada Denki Co. Ltd. (a) Mexico — 1.1% América Móvil S.A.B. de C.V. - Series A - ADR Gruma S.A.B. de C.V. - ADR (b) Netherlands — 2.3% ASML Holding N.V. Royal Dutch Shell plc - Class A - ADR Unilever N.V. - ADR New Zealand — 1.2% Chorus Ltd. (b) Telecom Corp. of New Zealand Ltd. - ADR Norway — 1.7% Tomra Systems ASA (a) Yara International ASA (a) Spain — 1.7% Abengoa S.A. (a) Industria de Diseño Textil S.A. (Inditex) (a) Red Electrica Corp. S.A. (a) Sweden — 3.1% Alfa Laval AB (a) Axfood AB (a) Clas Ohlson AB - B Shares (a) Hennes & Mauritz AB - B Shares (a) NIBE Industrier AB - B Shares (a) Securitas AB - B Shares (a) Switzerland — 2.9% Nestlé S.A. - ADR Novartis AG - ADR 31 Hussman Strategic International Fund Schedule of Investments (continued) June 30, 2012 COMMON STOCKS — 60.0% (Continued) Shares Value Switzerland — 2.9% (Continued) Roche Holding Ltd. - ADR $ SGS S.A. (a) Swisscom AG - ADR Taiwan — 1.1% Advanced Semiconductor Engineering, Inc. - ADR Taiwan Semiconductor Manufacturing Co. Ltd. - ADR United Kingdom — 13.0% AstraZeneca plc - ADR BHP Billiton plc - ADR BT Group plc - ADR Dairy Crest Group plc (a) Ensco plc - Class A GlaxoSmithKline plc - ADR Greggs plc (a) Interserve plc (a) Marks & Spencer Group plc (a) Mitie Group plc (a) N Brown Group plc (a) National Grid plc - ADR Next plc (a) PayPoint plc Reckitt Benckiser Group plc - ADR Sage Group plc (The) (a) Scottish and Southern Energy plc (a) Smith & Nephew plc - ADR Ted Baker plc Vodafone Group plc - ADR William Morrison Supermarkets plc (a) WS Atkins plc (a) Total Common Stocks (Cost $53,228,430) $ 32 Hussman Strategic International Fund Schedule of Investments (continued) June 30, 2012 EXCHANGE-TRADED FUNDS — 6.3% Shares Value iShares MSCI Belgium Index Fund $ iShares MSCI Germany Index Fund iShares MSCI Sweden Index Fund iShares MSCI Switzerland Index Fund iShares MSCI United Kingdom Index Fund Total Exchange-Traded Funds (Cost $5,542,637) $ PUT OPTION CONTRACTS — 0.1% Contracts Value S&P 500 Index Option, 09/22/2012 at $1,150 (Cost $283,699) $ Total Investments at Value — 66.4% (Cost $59,054,766) $ MONEY MARKET FUNDS — 28.8% Shares Value Northern Institutional Treasury Portfolio, 0.02% (c) (Cost $25,292,425) $ Total Investments and Money Market Funds at Value — 95.2% (Cost $84,347,191) $ Written Call Options — (3.6%) ) Other Assets in Excess of Liabilities — 8.4% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Fair value priced (Note 1). Fair valued securities totaled $30,847,714 at June 30, 2012, representing 35.2% of net assets. (b) Non-income producing security. (c) Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2012. See accompanying notes to financial statements. 33 Hussman Strategic International Fund Summary of Common Stocks by Sector and Industry June 30, 2012 Sector Industry % of Net Assets Consumer Discretionary — 10.6% Hotels, Restaurants & Leisure 0.6% Internet & Catalog Retail 0.2% Media 0.6% Multi-line Retail 2.9% Specialty Retail 5.2% Textiles, Apparel & Luxury Goods 1.1% Consumer Staples — 9.4% Beverages 0.0% Food & Staples Retailing 3.8% Food Products 4.2% Household Products 0.9% Personal Products 0.5% Energy — 1.8% Energy Equipment & Services 0.1% Oil, Gas & Consumable Fuels 1.7% Health Care — 10.4% Health Care Equipment & Supplies 2.5% Pharmaceuticals 7.9% Industrials — 5.6% Air Freight & Logistics 0.6% Building Products 0.7% Commercial Services & Supplies 2.0% Construction & Engineering 0.7% Machinery 0.5% Professional Services 0.8% Road & Rail 0.3% Information Technology — 8.5% Internet Software & Services 1.8% IT Services 1.6% Semiconductors & Semiconductor Equipment 1.8% Software 3.3% Materials — 1.6% Chemicals 0.8% Metals & Mining 0.8% Telecommunication Services — 9.1% Diversified Telecommunication Services 6.7% Wireless Telecommunication Services 2.4% Utilities — 3.0% Electric Utilities 2.2% Multi-Utilities 0.8% 60.0% See accompanying notes to financial statements. 34 Hussman Strategic International Fund Schedule of Futures Contracts June 30, 2012 FUTURES CONTRACTS Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Depreciation Dollar Index Future 09/17/2012 $ $ ) See accompanying notes to financial statements. 35 Hussman Strategic International Fund Schedule of Open Written Option Contracts June 30, 2012 WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received S&P 500 Index Option, 09/22/2012 at $1,150 $ $ See accompanying notes to financial statements. Hussman Strategic International Fund Schedule of Futures Contracts Sold Short June 30, 2012 FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Depreciation Euro STOXX 50 Index Future 09/21/2012 $ $ ) FTSE 100 Index Future 09/21/2012 ) Total Futures Contracts Sold Short $ $ ) See accompanying notes to financial statements. 36 Hussman Strategic Dividend Value Fund Schedule of Investments June 30, 2012 COMMON STOCKS — 60.1% Shares Value Consumer Discretionary — 10.7% Diversified Consumer Services — 1.7% H&R Block, Inc. $ Strayer Education, Inc. Hotels, Restaurants & Leisure — 2.3% Carnival Corp. Darden Restaurants, Inc. McDonald's Corp. Internet & Catalog Retail — 0.9% Nutrisystem, Inc. Leisure Equipment & Products — 1.2% Hasbro, Inc. Media — 1.0% Meredith Corp. Multiline Retail — 1.6% Kohl's Corp. Target Corp. Specialty Retail — 2.0% Best Buy Co., Inc. RadioShack Corp. Staples, Inc. Consumer Staples — 15.4% Beverages — 2.2% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing — 5.1% Kroger Co. (The) Safeway, Inc. SUPERVALU, INC. Sysco Corp. Walgreen Co. Wal-Mart Stores, Inc. 37 Hussman Strategic Dividend Value Fund Schedule of Investments (continued) June 30, 2012 COMMON STOCKS — 60.1% (Continued) Shares Value Consumer Staples — 15.4% (Continued) Food Products — 4.0% Campbell Soup Co. $ ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Household Products — 3.5% Clorox Co. (The) Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) Personal Products — 0.6% Avon Products, Inc. Energy — 5.9% Oil, Gas & Consumable Fuels — 5.9% BP plc - ADR Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Murphy Oil Corp. Phillips 66 Financials — 1.1% Diversified Financial Services — 1.1% CME Group, Inc. Health Care — 13.5% Biotechnology — 0.7% Amgen, Inc. Health Care Equipment & Supplies — 4.2% Baxter International, Inc. Becton, Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. 38 Hussman Strategic Dividend Value Fund Schedule of Investments (continued) June 30, 2012 COMMON STOCKS — 60.1% (Continued) Shares Value Health Care — 13.5% (Continued) Health Care Providers & Services — 1.4% Lincare Holdings, Inc. $ Pharmaceuticals — 7.2% Abbott Laboratories AstraZeneca plc - ADR Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Novartis AG - ADR Pfizer, Inc. Industrials — 2.4% Electrical Equipment — 1.0% Emerson Electric Co. Industrial Conglomerates — 0.9% 3M Co. Machinery — 0.5% Illinois Tool Works, Inc. Information Technology — 9.1% Communications Equipment — 0.9% Comtech Telecommunications Corp. Electronic Equipment & Instruments — 0.7% Molex, Inc. Semiconductors & Semiconductor Equipment — 6.6% Analog Devices, Inc. Applied Materials, Inc. Intel Corp. Linear Technology Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. Xilinx, Inc. Software — 0.9% Microsoft Corp. 39 Hussman Strategic Dividend Value Fund Schedule of Investments (continued) June 30, 2012 COMMON STOCKS — 60.1% (Continued) Shares Value Materials — 2.0% Chemicals — 0.8% Scotts Miracle-Gro Co. (The) - Class A $ Metals & Mining — 1.2% Newmont Mining Corp. Total Common Stocks (Cost $3,032,937) $ PUT OPTION CONTRACTS — 0.4% Contracts Value S&P 500 Index Option, 09/22/2012 at $1,280 (Cost $47,613) 10 $ Total Investments at Value — 60.5% (Cost $3,080,550) $ MONEY MARKET FUNDS — 33.8% Shares Value Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (a) $ First American Treasury Obligations Fund - Class Y, 0.00% (a) Total Money Market Funds (Cost $1,686,856) $ Total Investments and Money Market Funds at Value — 94.3% (Cost $4,767,406) $ Written Call Options — (2.0%) ) Other Assets in Excess of Liabilities — 7.7% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2012. See accompanying notes to financial statements. 40 Hussman Strategic Dividend Value Fund Schedule of Open Written Option Contracts June 30, 2012 WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received S&P 500 Index Option, 09/22/2012 at $1,280 10 $ $ See accompanying notes to financial statements. 41 Hussman Investment Trust Statements of Assets and Liabilities June 30, 2012 Hussman Strategic Growth Fund Hussman Strategic Total Return Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 1) $ $ Investments in money market funds Cash — Dividends and interest receivable Receivable for investment securities sold — Receivable for capital shares sold Other assets Total Assets LIABILITIES Dividends payable — Written call options, at value (Notes 1 and 4) (premiums received — Payable for investment securities purchased — Payable for capital shares redeemed Accrued investment advisory fees (Note 3) Payable to administrator (Note 3) Payable to Trustees Other accrued expenses Total Liabilities NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed/(Distributions in excess of) net investment income ) Accumulated undistributed net realized gains (losses) from security transactions and option contracts ) Net unrealized appreciation on investments and option contracts NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(a) (Note 1) $ $ (a) Redemption fee may apply to redemptions of shares held for 60 days or less. See accompanying notes to financial statements. 42 Hussman Investment Trust Statements of Assets and Liabilities (continued) June 30, 2012 Hussman Strategic International Fund Hussman Strategic Dividend Value Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 1) $ $ Investments in money market funds Cash denominated in foreign currency (Cost $41,430) (Note 1) — Dividends receivable Receivable for capital shares sold Receivable from Adviser (Note 3) — Net unrealized appreciation on forward currency exchange contracts (Note 6) 70 — Variation margin receivable (Notes 1 and 4) — Margin deposits for futures contracts (Cost $4,777,912) (Notes 1 and 4) — Other assets Total Assets LIABILITIES Dividends payable — Written call options, at value (Notes 1 and 4) (premiums received $2,684,801 and $75,987, respectively) Payable for capital shares redeemed 11 Accrued investment advisory fees (Note 3) — Payable to administrator (Note 3) Payable to Trustees Variation margin payable (Notes 1 and 4) — Other accrued expenses Total Liabilities NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed/(Distributions in excess of) net investment income ) 3 Accumulated undistributed net realized gains (losses) from security transactions and option and futures contracts ) Net unrealized appreciation (depreciation) on: Investment securities ) ) Option contracts ) ) Futures contracts ) — Translation of assets and liabilities in foreign currencies — NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (a) (Note 1) $ $ (a) Redemption fee may apply to redemptions of shares held for 60 days or less. See accompanying notes to financial statements. 43 Hussman Investment Trust Statements of Operations For the Year Ended June 30, 2012 Hussman Strategic Growth Fund Hussman Strategic Total Return Fund INVESTMENT INCOME Dividends $ $ Foreign withholding taxes on dividends ) ) Interest — Total Income EXPENSES Investment advisory fees (Note 3) Transfer agent, account maintenance and shareholder services fees (Note 3) Administration fees (Note 3) Custodian and bank service fees Fund accounting fees (Note 3) Postage and supplies Registration and filing fees Trustees’ fees and expenses Professional fees Printing of shareholder reports Compliance service fees (Note 3) Insurance expense Other expenses Total Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION CONTRACTS (Note 4) Net realized gains (losses) from: Security transactions Option contracts ) — Net change in unrealized appreciation (depreciation) on: Investments ) Option contracts ) — NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION CONTRACTS ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ See accompanying notes to financial statements. 44 Hussman Investment Trust Statements of Operations (continued) For the Year Ended June 30, 2012(a) Hussman Strategic International Fund Hussman Strategic Dividend Value Fund INVESTMENT INCOME Dividend income $ $ Foreign withholding taxes on dividends ) ) Total Income EXPENSES Investment advisory fees (Note 3) (b) Professional fees Trustees' fees and expenses Registration and filing fees Administration fees (Note 3) Custodian fees Transfer agent, account maintenance and shareholder services fees (Note 3) Fund accounting fees (Note 3) Pricing fees Printing of shareholder reports Postage and supplies Compliance service fees (Note 3) Insurance expense — Other expenses Total Expenses Less fee reductions by the Adviser (Note 3) — ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION AND FUTURES CONTRACTS (Note 4) Net realized gains (losses) from: Security transactions ) Option contracts ) Futures contracts — Foreign currency transactions ) — Net change in unrealized appreciation (depreciation) on: Investments ) ) Option contracts ) ) Futures contracts ) — Foreign currency translation ) — NET REALIZED AND UNREALIZED LOSSES ON INVESTMENTS AND OPTION AND FUTURES CONTRACTS ) ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) (a) Except for Hussman Strategic Dividend Value Fund which represents the period from the commencement of operations (February 6, 2012) through June 30, 2012. (b) Includes $167,834 of prior years’ investment advisory fee reductions recouped by the Adviser (Note 3). See accompanying notes to financial statements. 45 Hussman Strategic Growth Fund Statements of Changes in Net Assets Year Ended June 30, Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from: Security transactions Option contracts ) ) Net change in unrealized appreciation (depreciation) on: Investments ) Option contracts ) ) Net decrease in net assets resulting from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 46 Hussman Strategic Total Return Fund Statements of Changes in Net Assets Year Ended June 30, Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED/(DISTRIBUTIONS IN EXCESS OF) NET INVESTMENT INCOME $ ) $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 47 Hussman Strategic International Fund Statements of Changes in Net Assets Year Ended June 30, Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from: Security transactions ) Option contracts ) ) Futures contracts ) Foreign currency transactions ) Net change in unrealized appreciation (depreciation) on: Investments ) Option contracts ) ) Futures contracts ) ) Foreign currency translation ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — From net realized gains ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED/(DISTRIBUTIONS IN EXCESS OF) NET INVESTMENT INCOME $ ) $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 48 Hussman Strategic Dividend Value Fund Statement of Changes in Net Assets Period Ended June 30, 2012(a) FROM OPERATIONS Net investment income $ Net realized gains from: Security transactions Option contracts Net change in unrealized appreciation (depreciation) on: Investments ) Option contracts ) Net decrease in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ UNDISTRIBUTED NET INVESTMENT INCOME $ 3 CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) Net increase in shares outstanding Shares outstanding at beginning of period — Shares outstanding at end of period (a) Represents the period from the commencement of operations (February 6, 2012) through June 30, 2012. See accompanying notes to financial statements. 49 Hussman Strategic Growth Fund Financial Highlights Selected Per Share Data and Ratios for a Share Outstanding Throughout Each Year Year Ended June 30, Year Ended June 30, Year Ended June 30, Year Ended June 30, Year Ended June 30, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income (a) Net realized and unrealized gains (losses) on investments and option contracts ) ) ) Total from investment operations ) ) ) Less distributions: Dividends from net investment income ) Distributions from net realized gains — — — ) ) Total distributions ) Proceeds from redemption fees collected (Note 1) (a) (a) (a) Net asset value at end of year $ Total return (b) (5.97%
